DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2020 has been entered.
 	Claims 1-3, 5, 6, 9-14, 39, 52, 56, 62 and 65-72 are pending. Claims 56 and 62 are withdrawn as directed to non-elected subject matter. 
	The instant application claims priority to provisional application 62/277,784 filed 1/12/2016. The priority document supports the instant claims. 

Specification
The use of trademarked terms has been noted in this application in a number of places e.g. see examples. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Objections
Claims 1, 14, 39 and 52 are objected to because of the following informalities: when referring to previous limitations, it is proper to use the article “the”. The following are noted for claim 1 but are relevant for all of claims 14, 39 and 52. The claim ends with production of “the” iPSC cells. As well, the substrate is for “the suicide gene”.  
As well, once an abbreviation has been established it is not pore to reestablish it each time as the point of the abbreviation is to establish it for the term.
In claim 5, grammatically, the claim refers to “the somatic cell” from a list of plural cell types. To be proper, the claim should amend each of the cell types to comprise an article and to be in the singular. 
Claim 12 recites “before” d but after b) which is apparently step c). It seems that this would be more accurate. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 6, 9-14, 39, 52 and 65-72   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The term derivative in biological claims is unclear as a derivative is not limited in nature or number of steps required to obtain a derivative thereof. In this case, the claims appear to describe the derivation but do not so limit the derivative steps in the claims. The claim can simply refer to “an EBNA-1 selected from a transcriptionally-regulated EBNA-1, an EBNA-1 with a deletion of” without referring to derivative to resolve the issue. Thereafter, reference can be to –the EBNA-1--. 
Claims recites the limitation "the reprogramming vector(s)" and “reprogramming vector” alternatively. The alternating reference makes unclear if some or all of the vector(s) are modified or used or considered. To make clear the boundaries and scope of the invention, the reference should be consistent.  

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 6, 9-14, 39, 52 and 65-72 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of producing induced human pluripotent stem cells (iPSCs) that are essentially free of reprogramming vector(s), the method comprising:
(a)    introducing the reprogramming vector(s) into a human somatic cell to produce a first cell population, wherein the reprogramming vector(s) comprises: (i) OriP, (ii) an comprising a promoter operably linked to sequences encoding Oct4, Sox2 /KLF4, cMYC/Lin28, p53 and (iii) a suicide gene operably linked to a promoter, wherein the reprogramming vector(s) further comprises a polynucleotide encoding an EBNA1 selected from a transcriptionally-regulated EBNA-1 of EBV, an EBNA-1 that has a deletion of residues 65 to 89 of EBNA-1, an EBNA-1 that has a deletion of residues 90 to 328 of EBNA-1, or an EBNA-1 that has a deletion of residues 65 to 328 of EBNA-1 wherein the EBNA-1 coding sequence is operably linked to an regulatable promoter;
(b)    culturing the first cell population to effect expression of: (i) the reprogramming factor, the synthetic transcription factor, or both, and (ii) the EBNA-1 to produce a second cell population comprising embryonic stem cells;
(c)    reducing the level of the EBNA-1 in the second cell population; and
(d)    expressing the suicide gene product in the second cell population in the presence of the suicide gene substrate to produce the iPSCs that are essentially free of reprogramming vector(s), does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
1) Nature of invention.  The instant claims are drawn to a method of reprogramming somatic cells.
2) Scope of the invention.  The scope of the invention is quite narrow in that the method is specific to a method of reprogramming such that the final product is free of the reprogramming vector(s). However, the nature of the programming factors is quite vague and broad leading to a level of unpredictability. 
3) Number of working examples and guidance.  The specification provides the following guidance. The method is prophetic and suggests hPBMC cells with Oct4-TK (OriP), Sox2/KLF4 TK (OriP), cMYC/Lin28 TK (OriP), mp53DD TK (OriP) and TetOn-EBNA-I TK vectors. 
4) State of the art. The method of reprogramming is a well-studied field and the components necessary are also known. 
Reprogramming somatic cells into induced pluripotent stem cells (iPSCs), which possess unique properties of self-renewal and differentiation into multiple cell lineages, is achieved by transduction using a defined set of transcription factors: Oct4 (Pou5f1), Sox2, Klf4, and c-Myc (OSKM) in mice,1,2 and humans.3,4 


5) Unpredictability of the art. There are several issues with the claims. First, the base claims are drawn to an incredibly large genus of sequences wherein the enablement of the as claimed molecules is unpredictable for the following reasons. First, to express the molecules regulatory sequences are required. Especially in the case of EBNA-1 this requires one that can in some circumstances be modulated. In this way, the expression can be effected as well as reduced as required in the claims. Some of the claims cite to use of RNAi or shRNA to “reduce the expression of EBNA-1”. However, the claims would still require a promoter for the actual expression thereof and the claims do not detail use of a subsequent vector wherein the timing of 
Secondly, there are issues with breadth related to language. 1) The claims recite use of derivatives of EBNA-1. However this molecule appears to play a critical role in expression and the only described molecules are those that mediate this function and hence not any derivative will provide the function. 2) the second cell population has “traits consistent with embryonic stem cells”. This is a large set of conditions wherein there is no description that would allow one to know how to identify such “traits” as there are many traits consistent with cells that could also apply. This appears to simply be a population that comprise embryonic-like stem cells. 3) The use of a suicide gene, 
In the captioned invention, suicide genes are exploited to eliminate iPSCs that still contain the episomal reprogramming vector. When the suicide gene systems are activated, only those cells containing the episomal vector are killed. 

If the suicide gene and the substrate are not matched, the invention cannot work. However, the claim recites “a suicide gene substrate”. 
	Claim 52 recites that the vector is not replicated. However, it is not clear how to manipulate cell culturing to mediate this response except by losing the vector. In other words, there is no description of a culturing condition that meets claim 52 part (d) except for loss of the vector during cell division. 
6) Amount of Experimentation Required.
The claims have been evaluated in light of the art at the time of filing and found not to be commensurate in scope with the specification. MPEP 2164.05 teaches, however, the examiner should carefully compare the steps, materials, and conditions used in the experiments of the declaration with those disclosed in the application to make sure that they are commensurate in scope; i.e., that the experiments used the guidance in the specification as filed and what was well known to one of skill in the art. Such a showing also must be commensurate with the scope of the claimed invention, i.e., must bear a reasonable correlation to the scope of the claimed invention. The invention recites use of a broad group of conditions not all of which are enabled based upon the art.  Given the unpredictability of the art, the lack of adequate working examples and the lack of guidance provided by applicants, the skilled artisan would have to have conducted undue, unpredictable experimentation to practice the claimed invention.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 9-14, 39, 52 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Lakshmipathy et al (US 20110263001; see entire document) in view of Wu et al (WO 2016099602; see entire document, EFD 12/18/2014) or Yagyu et al (Molecular Therapy, 2015, pages 1475-1485; see entire docment). A fresh search of the art has identified new art. 
Lakshmipathy et al teach transduction of human somatic cells i.e. 0087 with vectors comprising OriP, reprogramming genes, EBNA1 under control of TET (see table 1 and abstract). The cells were cultured wherein cells with embryonic stem cell characteristics were identified (see ¶0280) thus achieving steps a) and b). EBNA1 expression is reduced, the vector does not replicate and the vectors lost (see e.g. ¶0268 thus achieving essentially steps c) wherein a population of cells is generated. 
As a safeguard, methods have been designed of including suicide genes on reprogramming vectors wherein Wu teaches an episomal vector i.e. with EBNA1 and OriP that encodes reprogramming factors such as Oct4 (see e.g. abstract and figure 1) After selection of the primary clone, the second cell population is contacted with substrate (see e.g. ¶0041). The resulting cells are free of vector.  
Yagyu similarly teach subjecting a population of stem cell like cells to selectin with suicide gene substrate (see e.g. page 1476, col 1). 
	Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the step of suicide gene removal of reprogramming vectors as taught by Wu et al and Yagyu et al in the methods of reprogramming such as those taught by Lakshmipathy. Such a modification would have resulted in a method encompassed by claim 1, 14, 39 and 52. As noted above: 1) Lakshmipathy teach reprogramming methods using inducible EBNA1 episomes; 2) Wu et al and Yagyu et al teach use of suicide genes to select cells free of reprogramming vectors. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would allow improved cell products. 
As set forth in claim 2, the suicide gene can be HSV-TK (see e.g. ¶0041 of Wu). 
As set forth in claim 3, the origin can be OriP (see both Wu and Lakshmipathy above). 
As set forth in claim 4, the cells are any number of somatic cells such as blood (see both Lakshmipathy ¶0087).
As set forth in claim 6 and shown above, the reprogramming factors are any of Oct4, Sox2, Nanog.  
As set forth in claims 9, 10 and 12, Wu teaches selection of, subculturing and culturing of cells without the reprogramming vectors (see page 10-11). 
Lakshmipathy teaches as claimed in claims 39 and 52 that the EBNA1 vector replicates but this replication is lost after a couple of rounds of division (see e.g. ¶0268). 
As claimed in claim 65, Wu teaches qPCR to monitor vector presence (see e.g. ¶0056). 

Claims 66-72 are rejected under 35 U.S.C. 103 as being unpatentable over Lakshmipathy et al (US 20110263001; see entire document) in view of Wu et al (WO 2016099602; see entire document) or Yagyu et al (Molecular Therapy, 2015, pages 1475-1485; see entire docment)as applied to claims 1-3, 5, 6, 9-14, 39, 52 and 65 above, and further in view of Clontech (User Manual, 2012; see entire document).
Claims 66-72 are drawn to method of inducing EBNA1 expression. Lakshmipathy teaches us a tetracycline promoter to drive expression of EBNA1. This is detailed as repressing expression by removal of tetracycline. However, the system is very well known and can be a Tet-OFF as well as use doxycycline (see page 9). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use the well-known systems as taught by Clontech that include the use of doxycycline which allows for lower concentrations of use in the methods as taught by Wu et al and Yagyu et al in view of Lakshmipathy et al. Such a modification would have resulted in a method encompassed by claim 66-72. As noted above: 1) Lakshmipathy teach reprogramming methods using inducible EBNA1 episomes; 2) Wu et al and Yagyu et al teach use of suicide genes to select cells free of reprogramming vectors and 3) the inducible system is flexible and uses Tet-On using dox as well as TET-off. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would allow improved cell products production methods.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA MARVICH/Primary Examiner, Art Unit 1633